DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recites “an electronic periphery” in lines 7 and 10. It is unclear if they refer to the same or different features.
Claim 5 further recites “being connectable with” in line 8. It is unclear if the limitation is indeed connecting the claim features or leaving other options open as well. The Examiner suggests “configured for connecting with” instead to remove ambiguity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hung et al. (US Patent 9,048,222).
Regarding claim 1, Hung teaches a component carrier (see the device shown in Fig. 7-8), comprising: 
a laminated stack having at least one electrically insulating layer structure (106, 107 and/or 716) and/or at least one electrically conductive layer structure 208 (Fig. 7); 
a component 614 having at least one electrically conductive connection structure (see Fig. 7 below) and embedded in the stack (Fig. 7-8); 
wherein the at least one electrically conductive connection structure of the component is exposed with respect to the stack so that a free exposed end of the at least one electrically conductive connection structure of the component 614 is flush with an exterior main surface of the stack (note the free exposed end of at least one of the electrically conductive connection structure being flush with top surface of the stack in Fig. 7).

    PNG
    media_image1.png
    970
    822
    media_image1.png
    Greyscale

Regarding claim 3, Hung teaches the component carrier according to claim 1, wherein the at least one electrically conductive connection structure comprises or consists of at least one pad and at least one pillar on the at least one pad (note the unlabeled pads under the pillar in Fig. 7 above).
Regarding claim 4, Hung teaches the component carrier according to claim 3, wherein the at least one pad comprises at least one of the group consisting of: at least one pad being spaced with regard to a main body of the component 614 by the at least one pillar; at least one pad directly on a main body of the component 614, and in .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hung as applied to claim 1 above, and in further view of Hin et al. (US PUB. 2012/0309130).
Regarding claim 2, while Hung teaches the component carrier according to claim 1, further comprising at least one of the following features: wherein the at least one electrically conductive connection structure comprises or consists of at least one pillar; wherein the at least one electrically conductive connection structure comprises or consists of at least one pad; however, Hung is silent on pillar and the pad comprising copper. The Examiner understands that the use of copper would have been obvious and within the ordinary skill in the art due to copper’s electrical/conductive properties. .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hung as applied to claim 1 above, and in further view of KESER et al. (US PUB. 2017/0077053).
Regarding claim 5, while Hung teaches the component carrier according to claim 1, further comprising at least one of the following features: wherein the exposed electrically conductive connection structure is configured for a direct electric connection to an electronic periphery (see Fig. 8 and respective text), in particular to a further component (e.g. 922 (Fig. 10), more particularly to a semiconductor chip; wherein the exposed electrically conductive connection structure is configured for being connectable with an electronic periphery with or without redistribution structure (Fig. 7-8); wherein an at least one exposed free end of the at least one electrically conductive connection structure is covered with a solder material 820; wherein the at least one exposed free end of the at least one electrically conductive connection structure is provided with at least one pad (e.g. note the pads in layer 818 in Fig. 8), the at least one pad being in particular covered with the solder material 820; at least one further component (e.g vias or conductive traces in layer 818) embedded in the stack, and being in particular electrically connected to the component 614; wherein the component 614 is in particular selected from a group consisting of an active electronic component, a microprocessor and a logic chip; wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate, or a preform thereof, .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of JENG et al. (US PUB. 2018/0068978).
Regarding claim 6, Hung teaches a system, comprising: 
a component carrier (Fig. 7-8), the component carrier comprising: 
a laminated stack comprising at least one electrically insulating layer structure  (106, 104 and/or 716) and/or at least one electrically conductive layer structure 208 (Fig. 7); 

wherein the at least one electrically conductive connection structure of the component 614 is exposed with respect to the stack so that a free exposed end of the at least one electrically conductive connection structure of the component flushes with an exterior main surface of the stack (note the free exposed end of at least one of the electrically conductive connection structure being flush with top surface of the stack in Fig. 7).
Hung is silent on at least one further component vertically stacked with the component carrier and electrically coupled with the embedded component by the at least one electrically conductive connection structure. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, JENG teaches in Fig. 4H at least one further component 50 vertically stacked with a component carrier and electrically coupled with the embedded component 30 by the at least one electrically conductive connection structure (note conductive connection structure on chips 30 in Fig. 4H). As such, said claim feature would have been obvious and within the ordinary skill in the art.
 Regarding claim 7, the combination of Hung and JENG teaches the system according to claim 6, further comprising one of the following features: the at least one further component 50 is a non-embedded component being surface mounted on the component carrier (JENG’s Fig. 4H); the at least one further component 50 is embedded in material 58 of and forms part of a module being connected with the component carrier (see JENG’s Fig. 4H).
Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that Hung’s Fig. 7-8 depict an intermediate stage and not a final product, and as such, Hung’s Fig. 7-8 do not teach the claim features. While the Examiner agrees that Fig. 7-8 is perhaps an intermediate stage; however, the Examiner maintains that Hung’s Fig. 7-8 provides a showing that reads on the claim features. The Examiner adds that the applicant’s Fig. 5 is an intermediate stage product as well and yet includes all the claim 1 features. The applicant argues that Hung does not teach “wherein the at least one electrically conductive connection structure of the component is exposed with respect to the stack so that a free exposed end of the at least one electrically conductive connection structure of the component is flush with an exterior main surface of the stack”. The Examiner respectfully disagrees and would like to direct the applicant’s attention towards Hung’s Fig. 7, wherein prior to the formation of layer 818, “the at least one electrically conductive connection structure of the component is exposed with respect to the stack so that a free exposed end of the at least one electrically conductive connection structure of the component is flush with an exterior main surface of the stack” (note the unlabeled conductive connection structure, as marked by the Examiner in Fig. 7 above, on the dies 614 and note the end of the conductive connection structure exposed and flush with an exterior surface of the stack (716 & 106)). This is similar to the applicant’s Fig. 7 wherein prior to the formation of 118 & 120, ends of conductive connection structure 110 is exposed in the intermediate stages as shown in Fig. 4-5. In . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894